DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Regarding Claim 19, the phrasing within lines 3-4 reciting: “…and mixing the first portion and the coated second portion comprises embedding the magnetically-soft grain particles are within the matrix” is considered to be grammatically incorrect. Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13, Claim 13 recites the limitation "the compacted powder" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Until further clarification, this phrase will be interpreted to mean “a first compacted powder”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 2006/0005898, cited by applicant) in view of Kim (U.S. 2014/0286817) and Fukumoto (U.S. 2006/0056114). 

Regarding Claim 1 and Claim 8, Liu teaches an anisotropic nanocomposite rare earth permanent magnet and method of making (abstract). Liu teaches a composite permanent magnet comprising at least one first portion formed from a magnetically-hard material (paragraph [0085]). 
However, Liu does not teach an outer coating portion formed from a nonmagnetic material circumscribing each second portion, wherein each outer coating portion isolates a second portion from the at least one first portion thereby inhibiting demagnetization of the at least one first portion. 
	Kim teaches a method of preparing a nanocomposite magnet (abstract). Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., aluminum of which reads upon Claim 8) circumscribing each second portion (paragraphs [0023]-[0024], and [0030]). Kim teaches that coating a magnetically-soft portion allows for improved coercive force and saturation magnetization values (paragraph [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the concepts of Kim with the motivation of improving the coercive force and saturation magnetization values.  
With respect to the limitation of “wherein each outer coating portion isolates a second portion from the at least one first portion thereby inhibiting demagnetization of the at least one first portion” the examiner point out that Liu teaches all aspects of the instant claim aside from an outer coating portion (e.g., paragraphs [0085], and [0090]); Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., paragraphs [0023]-[0024], and [0030]), and further teaches that by coating a magnetically-soft portion, improved coercive force and saturation magnetization is attainable (paragraph [0033]). Furthermore, the examiner points out that Liu in view of Kim teach this method that produces this composite permanent magnet. Specifically, Liu teaches a method of forming a composite permanent magnets (paragraph [0094]). Liu teaches providing a powder of magnetically-hard grains to form a first portion (paragraph [0113]). Liu teaches providing a magnetically-soft material to form a second portion (paragraph [0114]). Liu teaches mixing a first portion and a second portion in a predetermined ratio (paragraphs [0108]-[0109], and [0115]). Liu teaches hot-compacting the first portion and the second portion to form a compact (paragraph [0115]). Liu teaches the hot-compacting being conducted at a temperatures  of about 20°C to about 800°C, for a pressing time of about 2 to about 10 minutes (paragraph [0115]) under pressures of about 172 MPa (e.g., 25 kpsi used in example 1 (paragraph [0165]; example 2 (paragraph [0166]); etc.). Liu teaches hot-deforming the compact for form a composite permanent magnet (paragraph [0116]). Liu teaches hot-deforming being conducted at a temperature of about 700°C to about 1000°C, for pressing times of about 10 minutes to about 30 minutes (paragraph [0016]). Liu teaches this process resulting in elongated magnetically-hard grains embedded within an internal texture of a composite permanent magnet (paragraph [0032], [0118]; Figure 20). However, Liu does not teach applying a nonmagnetic coating to the second portion. Kim teaches a method of preparing a nanocomposite magnet (abstract). Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., aluminum) circumscribing each second portion (paragraphs [0023]-[0024], and [0030]). Kim teaches that coating a magnetically-soft portion allows for improved coercive force and saturation magnetization values (paragraph [0033]). As such, one would appreciate that process and structure of Liu as modified by Kim is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that should one apply the nonmagnetic material of Kim to the at least one second portion formed from a magnetically-soft material of Liu, a coating isolating a second portion from a first portion and inhibiting demagnetization of the first portion would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Alternatively, with respect to the limitation of “wherein each outer coating portion isolates a second portion from the at least one first portion thereby inhibiting demagnetization of the at least one first portion” the examiner points out that this phenomena is known feature within the art. Specifically, Fukumoto (U.S. 2006/0056114) teaches a device wherein magnetically-hard and magnetically-soft materials a layered (paragraph [0003]). Fukumoto specifically teaches “Thus, the non-magnetic layer 14 function to reduce a substantial magnetization or demagnetization in the free ferromagnetic layer 21” (paragraph [0086]), and further defines the free ferromagnetic layer 21 is “The free ferromagnetic layer 21 includes a metal ferromagnetic layer 9 and a soft magnetic layer 10. The metal ferromagnetic layer 8 is formed of a metal ferromagnetic alloy with a high spin polarization rate, and typically formed of ferromagnetic substance containing Co such as Co and CoFe. The CoFe alloy is relatively hard magnetic ferromagnetic substance. The soft magnetic layer 10 is formed of a ferromagnetic substance containing Ni, and typically formed of a ferromagnetic substance (Ni alloy) containing Ni such as NiFe that is a soft magnetic material and has a small magnetization” (paragraph [0066]). Thus, the concept of using a nonmagnetic material to isolate first and second portions wherein the first portion is formed of a magnetically-hard material, and the second portion is formed of a magnetically-soft material to thereby inhibit demagnetization of at least the first portion is a known phenomenon within the art. As such, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding Claim 2, Liu teaches at least one first portion being a matrix of magnetically-hard material (e.g., paragraph [0123], and/or [0147]). Liu teaches the at least one second portion being a plurality of magnetically-soft grain particles, and the magnetically-soft grain particles are embedded within the matrix (e.g., paragraph [0123], and/or [0147], paragraph [0160]). 
Regarding Claim 4, Liu teaches the at least one first portion as being a plurality of compacted powder layers (paragraphs [0153], and [0161]; Figure 57). Liu teaches at least one second portion as being a plurality of monolithic layers of sheet material (paragraphs [0123], [0137], and [0153]; Figure 57). Liu teaches the compacted powder layers being interleaved between the monolithic layers of sheet material (Figure 57). 
	Regarding Claim 6, Liu teaches the magnetically-hard material being formed from NdFeB, and/or SmCo5 (Paragraph [0087]).
	Regarding Claim 7, Liu teaches the magnetically-soft material being formed from at least Fe, Co, FeCo, Ni, or combinations thereof (paragraph [0088]). 
	Regarding Claim 9, Liu teaches a combination of the at least one first portion and the at least one second portion forming an anisotropic internal structure of the composite permanent magnet (paragraphs [0084], and [0094]).
	Regarding Claim 10, Liu teaches a composite permanent magnet (paragraph [0085]). Liu teaches at least one magnetically-hard portion formed from a compacted powder material (paragraph [0095]). Liu teaches at least one magnetically-soft portion mixed with the at least one magnetically-hard portion (paragraph [0095], [0109], [0111]). 
	However, Liu does not teach a nonmagnetic outer coating portion applied to each magnetically-soft portion to isolate the coated magnetically-soft portion from magnetically-hard portions thereby inhibiting demagnetization of the least one magnetically-hard portion. 
	Kim teaches a method of preparing a nanocomposite magnet (abstract). Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., aluminum) circumscribing each second portion (paragraphs [0023]-[0024], and [0030]). Kim teaches that coating a magnetically-soft portion allows for improved coercive force and saturation magnetization values (paragraph [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the concepts of Kim with the motivation of improving the coercive force and saturation magnetization values.  
With respect to the limitation of “wherein each outer coating portion isolates a second portion from the at least one first portion thereby inhibiting demagnetization of the at least one first portion” the examiner point out that Liu teaches all aspects of the instant claim aside from an outer coating portion (e.g., paragraphs [0085], and [0090]); Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., paragraphs [0023]-[0024], and [0030]), and further teaches that by coating a magnetically-soft portion, improved coercive force and saturation magnetization is attainable (paragraph [0033]). Furthermore, the examiner points out that Liu in view of Kim teach this method that produces this composite permanent magnet. Specifically, Liu teaches a method of forming a composite permanent magnets (paragraph [0094]). Liu teaches providing a powder of magnetically-hard grains to form a first portion (paragraph [0113]). Liu teaches providing a magnetically-soft material to form a second portion (paragraph [0114]). Liu teaches mixing a first portion and a second portion in a predetermined ratio (paragraphs [0108]-[0109], and [0115]). Liu teaches hot-compacting the first portion and the second portion to form a compact (paragraph [0115]). Liu teaches the hot-compacting being conducted at a temperatures  of about 20°C to about 800°C, for a pressing time of about 2 to about 10 minutes (paragraph [0115]) under pressures of about 172 Mpa (e.g., 25 kpsi used in example 1 (paragraph [0165]; example 2 (paragraph [0166]); etc.). Liu teaches hot-deforming the compact for form a composite permanent magnet (paragraph [0116]). Liu teaches hot-deforming being conducted at a temperature of about 700°C to about 1000°C, for pressing times of about 10 minutes to about 30 minutes (paragraph [0016]). Liu teaches this process resulting in elongated magnetically-hard grains embedded within an internal texture of a composite permanent magnet (paragraph [0032], [0118]; Figure 20). However, Liu does not teach applying a nonmagnetic coating to the second portion. Kim teaches a method of preparing a nanocomposite magnet (abstract). Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., aluminum) circumscribing each second portion (paragraphs [0023]-[0024], and [0030]). Kim teaches that coating a magnetically-soft portion allows for improved coercive force and saturation magnetization values (paragraph [0033]). As such, one would appreciate that process and structure of Liu as modified by Kim is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that should one apply the nonmagnetic material of Kim to the at least one second portion formed from a magnetically-soft material of Liu, a coating isolating a second portion from a first portion and inhibiting demagnetization of the first portion would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Alternatively, with respect to the limitation of “wherein each outer coating portion isolates a second portion from the at least one first portion thereby inhibiting demagnetization of the at least one first portion” the examiner points out that this phenomena is known feature within the art. Specifically, Fukumoto (U.S. 2006/0056114) teaches a device wherein magnetically-hard and magnetically-soft materials a layered (paragraph [0003]). Fukumoto specifically teaches “Thus, the non-magnetic layer 14 function to reduce a substantial magnetization or demagnetization in the free ferromagnetic layer 21” (paragraph [0086]), and further defines the free ferromagnetic layer 21 is “The free ferromagnetic layer 21 includes a metal ferromagnetic layer 9 and a soft magnetic layer 10. The metal ferromagnetic layer 8 is formed of a metal ferromagnetic alloy with a high spin polarization rate, and typically formed of ferromagnetic substance containing Co such as Co and CoFe. The CoFe alloy is relatively hard magnetic ferromagnetic substance. The soft magnetic layer 10 is formed of a ferromagnetic substance containing Ni, and typically formed of a ferromagnetic substance (Ni alloy) containing Ni such as NiFe that is a soft magnetic material and has a small magnetization” (paragraph [0066]). Thus, the concept of using a nonmagnetic material to isolate first and second portions wherein the first portion is formed of a magnetically-hard material, and the second portion is formed of a magnetically-soft material to thereby inhibit demagnetization of at least the first portion is a known phenomenon within the art. As such, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding Claim 11, Liu teaches at least one magnetically-hard portion being a matrix of particles (e.g., paragraph [0123], and/or [0147]). Liu teaches the at least one magnetically-soft portion being a plurality of magnetically-soft grain particles, and the magnetically-soft grain particles are embedded within the matrix (e.g., paragraph [0123], and/or [0147], paragraph [0160]). 
Regarding Claim 12, Liu teaches the compacted powder material being formed in a plurality of layers (paragraphs [0153], and [0161]; Figure 57). Liu teaches the at least one magnetically-soft portion being a plurality of monolithic layers of sheet material (paragraphs [0123], [0137], and [0153]; Figure 57). Liu teaches the compacted powder layers being interleaved between the monolithic layers of sheet material (Figure 57). 
	Regarding Claim 14, Liu teaches at least one magnetically-hard portion including elongated particles at least partially shaped during hot deformation (paragraph [0032]). 
	Regarding Claim 15, Liu teaches a method of forming a composite permanent magnets (paragraph [0094]). Liu teaches providing a powder of magnetically-hard grains to form a first portion (paragraph [0113]). Liu teaches providing a magnetically-soft material to form a second portion (paragraph [0114]). Liu teaches mixing a first portion and a second portion in a predetermined ratio (paragraphs [0108]-[0109], and [0115]). Liu teaches hot-compacting the first portion and the second portion to form a compact (paragraph [0115]). Liu teaches hot-deforming the compact for form a composite permanent magnet (paragraph [0116]). Liu teaches this process resulting in elongated magnetically-hard grains embedded within an internal texture of a composite permanent magnet (paragraph [0032], [0118]; Figure 20). 
	However, Liu does not teach applying a nonmagnetic coating to the second portion. 
	Kim teaches a method of preparing a nanocomposite magnet (abstract). Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., aluminum) circumscribing each second portion (paragraphs [0023]-[0024], and [0030]). Kim teaches that coating a magnetically-soft portion allows for improved coercive force and saturation magnetization values (paragraph [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the concepts of Kim with the motivation of improving the coercive force and saturation magnetization values.  
	Regarding Claim 16, Liu teaches the hot-compacting being conducted at a temperatures  of about 20°C to about 800°C, for a pressing time of about 2 to about 10 minutes (paragraph [0115]) under pressures of about 172 Mpa (e.g., 25 kpsi used in example 1 (paragraph [0165]; example 2 (paragraph [0166]); etc.). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
	Regarding Claim 17, Liu teaches hot-deforming being conducted at a temperature of about 700°C to about 1000°C, for pressing times of about 10 minutes to about 30 minutes (paragraph [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
	With respect to the feature of hot-deforming being conducted under a pressure of about 100 MPa to 1 GPa - Liu teaches hot deforming at about 10 kpsi which converts to approximately 69 MPa of which is considered to read upon the limitation recited as “about 100 MPa…”. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I
	Regarding Claim 18, Liu teaches the second portion being provided as a monolithic sheet material (paragraphs [0123], [0137], and [0153]; Figure 57). Liu teaches mixing the first portion and the second portion such that alternating layers of the first portion and the second portion are provided (paragraph [0123]; Figure 57). 
	However, Liu does not teach the second portion as being a coated second portion. 
	Kim teaches a method of preparing a nanocomposite magnet (abstract). Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., aluminum) circumscribing each second portion (paragraphs [0023]-[0024], and [0030]). Kim teaches that coating a magnetically-soft portion allows for improved coercive force and saturation magnetization values (paragraph [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the concepts of Kim with the motivation of improving the coercive force and saturation magnetization values.  
	Regarding Claim 19, Liu teaches the first portion being provided as a matrix of magnetically-hard material (e.g., paragraph [0123], and/or [0147]). Liu teaches a second portion being provided as a plurality of magnetically-soft grain particles, and mixing the first portion and the second portion comprises embedding the magnetically-soft grain particles within the matrix (e.g., paragraph [0123], and/or [0147], paragraph [0160]).
	However, Liu does not teach the second portion as being a coated second portion. 
	Kim teaches a method of preparing a nanocomposite magnet (abstract). Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., aluminum) circumscribing each second portion (paragraphs [0023]-[0024], and [0030]). Kim teaches that coating a magnetically-soft portion allows for improved coercive force and saturation magnetization values (paragraph [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the concepts of Kim with the motivation of improving the coercive force and saturation magnetization values.  
	Regarding Claim 20, Liu teaches applying a magnetic field to the first portion and the second portion during assembly to promote an anisotropic internal structure of the composite permanent magnet (paragraph [0156).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 2006/0005898, cited by applicant) in view of Kim (U.S. 2014/0286817) and Fukumoto (U.S. 2006/0056114) as applied to claim 2 above, and further in view of Nomura (U.S. Patent No. 6,078,237) and Jin (U.S. 2014/0132376). 

Regarding Claim 3, Liu is relied upon for the reasons given above. However, Liu does not teach a plurality of magnetically-soft grain particles as having an average grain width of at least 50 nm, and an average grain height of about 20 to 500 nm.  
Nomura teaches a rare earth-based permanent magnet material and method of preparation (abstract). Nomura teaches a magnetically-soft phase in a rod-shaped or platelet shaped form having dimensions no exceeding 200 nm (column 3, lines 18-28). Nomura teaches this feature, in part, allows for high magnetic anisotropy (column 3, lines 9-17). However, Nomura does not teach an average width of 50 nm. 
Jin teaches a nanostructures high-strength permanent magnet (abstract). Jin teaches that for plastically deformed or uniaxially deformed magnets, using an average aspect ratio of at least 3:1 provides enhanced compaction and densification (paragraph [0108]). 
Thus, if one were to apply the ratio of at least 3:1 as taught by Jin with the dimensions of Nomura, magnetically-soft grain particles having an average grain width of at least 50 nm, and an average grain height of about 20 nm to 500nm, would necessarily flow from the combination of references. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Kim with the concepts of Nomura and Jin with the motivation of producing a highly dense and highly magnetically anisotropic magnet. 

Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 2006/0005898, cited by applicant) in view of Kim (U.S. 2014/0286817) and Fukumoto (U.S. 2006/0056114) as applied to claims 4, and 12 above, and further in view of Fullerton (Fullerton, Eric E, et al. “Hard/Soft Magnetic Heterostructures: Model Exchange-Spring Magnets.” Journal of Magnetism and Magnetic Materials, vol. 200, no. 1-3, 1999, pp. 392–404). 

Regarding Claim 5, Liu is relied upon for the reasons given above in addressing claim 4. However, Liu does not teach a first compacted powder layer being disposed near an outer portion of the composite permanent magnet and a second compacted powder layer being disposed near a center portion of the composite permanent magnet, and the compacted powder layer providing unique electromagnetic properties relative to the second compacted powder layer. 
	Fullerton teaches a study into magnetically-hard and magnetically-soft heterostructures (abstract). Fullerton teaches a structure wherein a first layer comprising a magnetically-hard material (Sm-Co) is disposed near an outer portion of a composite permanent magnet and a second layer comprising a magnetically-soft material (Co) is disposed near a center portion of a composite permanent magnet (page 397, Figure 3). Fullerton teaches this structure increases (BH)-max by as much as 30% (page 397, column 2). 
	With respect to the feature of “…and the first compacted powder layer provides unique electromagnetic properties relative to the second compacted powder layer” the examiner point out that Liu in view of Kim teaches all aspects of the claim. Specifically, Liu teaches a composite permanent magnet comprising at least one first portion formed from a magnetically-hard material (paragraph [0085]). Liu teaches at least one second portion formed from a magnetically-soft material intermixed with the first portion at a predetermined ratio (paragraph [0090]). Liu teaches the at least one first portion as being a plurality of compacted powder layers (paragraphs [0153], and [0161]; Figure 57). Liu teaches at least one second portion as being a plurality of monolithic layers of sheet material (paragraphs [0123], [0137], and [0153]; Figure 57). Liu teaches the compacted powder layers being interleaved between the monolithic layers of sheet material (Figure 57). Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., aluminum) circumscribing each second portion (paragraphs [0023]-[0024], and [0030]), and further teaches that by coating a magnetically-soft portion, improved coercive force and saturation magnetization is attainable (paragraph [0033]). Furthermore, the examiner points out that Liu in view of Kim teach the method that produces this composite permanent magnet. Specifically, Liu teaches a method of forming a composite permanent magnets (paragraph [0094]). Liu teaches providing a powder of magnetically-hard grains to form a first portion (paragraph [0113]). Liu teaches providing a magnetically-soft material to form a second portion (paragraph [0114]). Liu teaches mixing a first portion and a second portion in a predetermined ratio (paragraphs [0108]-[0109], and [0115]). Liu teaches hot-compacting the first portion and the second portion to form a compact (paragraph [0115]). Liu teaches the hot-compacting being conducted at a temperatures  of about 20°C to about 800°C, for a pressing time of about 2 to about 10 minutes (paragraph [0115]) under pressures of about 172 MPa (e.g., 25 kpsi used in example 1 (paragraph [0165]; example 2 (paragraph [0166]); etc.). Liu teaches hot-deforming the compact for form a composite permanent magnet (paragraph [0116]). Liu teaches hot-deforming being conducted at a temperature of about 700°C to about 1000°C, for pressing times of about 10 minutes to about 30 minutes (paragraph [0016]). Liu teaches this process resulting in elongated magnetically-hard grains embedded within an internal texture of a composite permanent magnet (paragraph [0032], [0118]; Figure 20). However, Liu does not teach applying a nonmagnetic coating to the second portion. Kim teaches a method of preparing a nanocomposite magnet (abstract). Kim teaches an outer coating portion formed from a nonmagnetic material (e.g., aluminum) circumscribing each second portion (paragraphs [0023]-[0024], and [0030]). Kim teaches that coating a magnetically-soft portion allows for improved coercive force and saturation magnetization values (paragraph [0033]). Further, Fullerton teaches the instant structural arrangement, e.g., Fullerton teaches a structure wherein a first layer comprising a magnetically-hard material (Sm-Co) is disposed near an outer portion of a composite permanent magnet and a second layer comprising a magnetically-soft material (Co) is disposed near a center portion of a composite permanent magnet (page 397, Figure 3). Fullerton teaches this structure increases (BH)-max by as much as 30% (page 397, column 2). As such, one would appreciate that process and structure of Liu in view of Kim as modified by the structural arrangement teachings of Fullerton is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a first compacted powder layer providing unique electromagnetic properties relative to a second compacted powder layer would result from the combination, such as an increase in (BH)-max. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Kim with the concepts of Fullerton with the motivation of increasing the (BH)-max. 
	Regarding Claim 13, Liu is relied upon for the reasons given above in addressing claim 12. However, Liu does not teach a first compacted powder layer being disposed near an outer portion of the composite permanent magnet and a second compacted powder layer being disposed near a center portion of the composite permanent magnet, and the compacted powder layer providing unique electromagnetic properties relative to the second compacted powder layer. 
	Fullerton teaches a study into magnetically-hard and magnetically-soft heterostructures (abstract). Fullerton teaches a structure wherein a first layer comprising a magnetically-hard material (Sm-Co) is disposed near an outer portion of a composite permanent magnet and a second layer comprising a magnetically-soft material (Co) is disposed near a center portion of a composite permanent magnet (page 397, Figure 3). Fullerton teaches this structure increases (BH)-max by as much as 30% (page 397, column 2). 
	With respect to the feature of “…and the [first] compacted powder layer provides unique electromagnetic properties relative to the second compacted powder layer” the examiner point out that Liu in view of Kim teaches all aspects of the claim aside from the structural arrangement of the layers (e.g., paragraphs [0085], [0090], [0153], and [0161]; Figure 57 of Liu) (e.g., paragraphs [0023]-[0024], and [0030] of Kim). As such, one would appreciate that process and structure of Liu in view of Kim as modified by the structural arrangement teachings of Fullerton is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a first compacted powder layer providing unique electromagnetic properties relative to a second compacted powder layer would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Kim with the concepts of Fullerton with the motivation of increasing the (BH)-max. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735